                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                    AT CHATTANOOGA

JOSHUA MICHAEL YOUNG,                            )
                                                 )        Case Nos. 1:19-cv-343, 1:11-cr-66
          Petitioner,                            )
                                                 )        Judge Travis R. McDonough
v.                                               )
                                                 )        Magistrate Judge Christopher H. Steger
UNITED STATES OF AMERICA,                        )
                                                 )
          Respondent.                            )


                                   MEMORANDUM OPINION


          Before the Court is Petitioner Joshua Michael Young’s pro se motion to vacate, set aside,

or correct his sentence pursuant to 28 U.S.C. § 2255 (Doc. 1, in Case No. 1:19-cv-343; Doc. 26,

in Case No. 1:11-cr-66). Respondent, United States of America, opposes Petitioner’s motion.

(Doc. 4, in Case No. 1:19-cv-343.) For the following reasons, the Court will DENY Petitioner’s

§ 2255 motion.

     I.      BACKGROUND

          On November 8, 2011, Petitioner pleaded guilty to possessing a firearm as a felon, in

violation of 18 U.S.C. § 922(g)(1); robbery by means of actual and threatened force, in violation

of the Hobbs Act, 18 U.S.C. § 1951; and using, carrying, and/or brandishing a firearm in

furtherance of a crime of violence—the Hobbs Act robbery, in violation of 18 U.S.C.

§ 924(c)(1)(A)(ii). (Docs. 14, 16, in Case No. 1:11-cr-66.) On February 16, 2012, United States

District Judge Curtis L. Collier sentenced Petitioner to a total of 136 months’ imprisonment and

five years of supervised release. (Docs. 21, 22, in Case No. 1:11-cr-66.) Petitioner did not

appeal. (Doc. 26, at 2, in Case No. 1:11-cr-66.)
         On September 13, 2018, Petitioner mistakenly filed, with the United States Court of

Appeals for the Sixth Circuit, a motion for leave to file a second or successive motion under

§ 2255. (See Doc. 24, in Case No. 1:11-cr-66.) On January 14, 2019, the Sixth Circuit denied

Petitioner’s motion as unnecessary, stating, “Young may file his § 2255 motion in the district

court without our authorization.” (Doc. 25, at 3, in Case No. 1:11-cr-66.) On December 3, 2019,

Petitioner filed the instant § 2255 motion, asserting that his conviction under § 924(c) is

unconstitutional in light of Sessions v. Dimaya, 138 S. Ct. 1204 (2018). (See Doc. 1, at 4, in

Case No. 1:19-cv-343.) This motion is now ripe for the Court’s review.

   II.      STANDARD OF REVIEW

         To obtain relief under § 2255, a petitioner must demonstrate: “(1) an error of

constitutional magnitude; (2) a sentence imposed outside the statutory limits; or (3) an error of

fact or law . . . so fundamental as to render the entire proceeding invalid.” Short v. United States,

471 F.3d 686, 691 (6th Cir. 2006) (quoting Mallett v. United States, 334 F.3d 491, 496–97 (6th

Cir. 2003)). He “must clear a significantly higher hurdle than would exist on direct appeal” and

establish a “fundamental defect in the proceedings which necessarily results in a complete

miscarriage of justice or an egregious error violative of due process.” Fair v. United States, 157

F.3d 427, 430 (6th Cir. 1998).

         Section 2255(f) places a one-year period of limitation on all petitions for collateral relief

under § 2255, which runs from the latest of: (1) the date on which the judgment of conviction

becomes final; (2) the date on which the impediment to making a motion created by

governmental action in violation of the Constitution or laws of the United States is removed, if

the movant was prevented from making a motion by such governmental action; (3) the date on

which the right asserted was initially recognized by the Supreme Court, if that right has been




                                                  2
newly recognized by the Supreme Court and made retroactively applicable to cases on collateral

review; or (4) the date on which the facts supporting the claim or claims presented could have

been discovered through the exercise of due diligence. 28 U.S.C. § 2255(f).

          In ruling on a motion made pursuant to § 2255, the Court must also determine whether an

evidentiary hearing is necessary. “An evidentiary hearing is required unless the record

conclusively shows that the petitioner is entitled to no relief.” Martin v. United States, 889 F.3d

827, 832 (6th Cir. 2018) (quoting Campbell v. United States, 686 F.3d 353, 357 (6th Cir. 2012));

see also 28 U.S.C. § 2255(b). “The burden for establishing entitlement to an evidentiary hearing

is relatively light, and where there is a factual dispute, the habeas court must hold an evidentiary

hearing to determine the truth of the petitioner’s claims.” Martin, 889 F.3d at 832 (quoting

Turner v. United States, 183 F.3d 474, 477 (6th Cir. 1999)) (internal quotation marks omitted).

While a petitioner’s “mere assertion of innocence” does not entitle him to an evidentiary hearing,

the district court cannot forego an evidentiary hearing unless “the petitioner’s allegations cannot

be accepted as true because they are contradicted by the record, inherently incredible, or

conclusions rather than statements of fact.” Id. When petitioner’s factual narrative of the events

is not contradicted by the record and not inherently incredible and the government offers nothing

more than contrary representations, the petitioner is entitled to an evidentiary hearing. Id.

   III.      ANALYSIS

          As a threshold matter, Petitioner’s motion is timely under § 2255(f)(3). Petitioner’s

motion purports to rely exclusively on Dimaya, which the United States Supreme Court decided

on April 17, 2018. If Petitioner actually relief solely upon Dimaya, his motion would be

untimely because he filed the instant petition on December 3, 2019 (see Doc. 1, in Case No.

1:19-CV-343), several months after the one-year limitation period had lapsed. (Doc. 1.)




                                                  3
However, as the Government notes (Doc. 4, at 2, in Case No. 1:19-cv-343), Petitioner’s

argument more appropriately relies upon United States v. Davis, 139 S. Ct. 2319 (2019), which

the Supreme Court decided on June 24, 2019. The Court construes Petitioner’s motion liberally,

in light of his pro se status, and deems Petitioner’s motion timely, as less than one year passed

between the Supreme Court’s decision in Davis and the filing of this petition. See 28 U.S.C.

§ 2255(f)(3).

       In Davis, the Supreme Court invalidated 18 U.S.C. § 924(c)(3)(B), known as the

“residual clause” of this subsection, as unconstitutionally vague. 139 S. Ct. at 2324, 2336. But,

as explained below, since Petitioner was convicted under § 924(c)(3)(A), Davis has no effect on

his conviction.

       Section 924(c) makes it a crime to use, carry, brandish, or discharge a firearm “during

and in relation to any crime of violence or drug trafficking crime . . . .” 18 U.S.C.

§ 924(c)(1)(A). A “crime of violence” is defined as a federal felony offense that:

       (A) has as an element the use, attempted use, or threatened use of physical force
       against the person or property of another, or

       (B) that by its nature, involves a substantial risk that physical force against the
       person or property of another may be used in the course of committing the
       offense.

18 U.S.C. § 924(c)(3). Davis invalidated the “residual clause” in § 924(c)(3)(B) without

affecting the “elements clause” in § 924(c)(3)(A). 139 S. Ct. at 2324, 2336.

       Petitioner pleaded guilty to Hobbs Act robbery, and that robbery was the predicate

offense for his § 924(c) conviction. It is well settled that Hobbs Act robbery categorically

qualifies as a crime of violence under the elements clause of § 924(c)(3). See United States v.

Camp, 903 F.3d 594, 597 (6th Cir. 2018) (explaining that Hobbs Act robbery “‘requires a finding

of actual or threatened force, or violence, or fear of injury, immediate or future,’ to person or



                                                 4
property” and, therefore, “‘has as an element the use, attempted use, or threatened use of

physical force against the person or property of another as necessary to constitute a crime of

violence under § 924(c)(3)(A)’”) (quoting United States v. Gooch, 850 F.3d 285, 291–92 (6th

Cir. 2017)). Because Davis invalidated only the residual clause of § 924(c)(3), and Petitioner’s

conviction qualifies as a crime of violence under the elements clause, Petitioner is not entitled to

relief.

    IV.      CONCLUSION

          The record before the Court conclusively shows that Petitioner is not entitled to relief.

Accordingly, an evidentiary hearing is unnecessary. See Martin, 889 F.3d at 832. For the

foregoing reasons, Petitioner’s § 2255 motion (Doc. 1, in Case No. 1:19-cv-343; Doc. 26, in

Case No. 1:11-cr-66) is DENIED, and this action will be DISMISSED WITH PREJUDICE.

          Should Petitioner give timely notice of an appeal from this order, such notice will be

treated as an application for a certificate of appealability, which is DENIED because he has

failed to make a substantial showing of the denial of a constitutional right or to present a

question of some substance about which reasonable jurists could differ. See 28 U.S.C.

§ 2253(c)(2); Fed. R. App. P. 22(b); Slack v. McDaniel, 529 U.S. 473, 484 (2000). Additionally,

the Court has reviewed this case pursuant to Rule 24 of the Federal Rules of Appellate Procedure

and hereby CERTIFIES that any appeal from this action would not be taken in good faith and

would be totally frivolous. Therefore, any application by Petitioner for leave to proceed in forma

pauperis on appeal is DENIED. See Fed. R. App. P. 24.

          AN APPROPRIATE JUDGMENT WILL ENTER.

                                                /s/ Travis R. McDonough
                                                TRAVIS R. MCDONOUGH
                                                UNITED STATES DISTRICT JUDGE




                                                   5
